                   UNITED STATES COURT OF INTERNATIONAL TRADE

SEAH STEEL CORPORATION,

      Plaintiff,

HUSTEEL CO., LTD., NEXTEEL CO.,
LTD., AJU BESTEEL CO., LTD., and
ILJIN STEEL CORPORATION,

      Consolidated Plaintiffs,

and

HYUNDAI STEEL COMPANY, and
ILJIN STEEL CORPORATION,
                                          Before: Honorable Jennifer Choe-Groves,
      Plaintiff-Intervenors,                      Judge

v.                                        Consol. Court No. 19-00086

UNITED STATES,
                                          PUBLIC DOCUMENT
      Defendant,

and

UNITED STATES STEEL
CORPORATION, MAVERICK TUBE
CORPORATION, TENARIS BAY CITY,
INC., TMK IPSCO, VALLOUREC STAR,
L.P., and WELDED TUBE USA INC.

      Defendant-Intervenors.

 REMAND COMMENTS OF CONSOLIDATED PLAINTIFF AJU BESTEEL CO., LTD.
        AND CONSOLIDATED PLAINTIFF/PLAINTIFF-INTERVENOR
                    ILJIN STEEL CORPORATION

                                     Jarrod M. Goldfeder
                                     TRADE PACIFIC PLLC
                                     700 Pennsylvania Avenue, SE, Suite 500
                                     Washington, D.C. 20003
                                     (202) 223-3760
                                     Counsel to AJU Besteel Co., Ltd.
Dated: August 13, 2021               and ILJIN Steel Corporation
 REMAND COMMENTS OF CONSOLIDATED PLAINTIFF AJU BESTEEL CO., LTD.
        AND CONSOLIDATED PLAINTIFF/PLAINTIFF-INTERVENOR
                    ILJIN STEEL CORPORATION

       These comments are submitted on behalf of Consolidated Plaintiff AJU Besteel Co., Ltd.

(“AJU Besteel”) and Consolidated Plaintiff/Plaintiff-Intervenor ILJIN Steel Corporation

(“ILJIN”) concerning the “Final Results of Redetermination Pursuant to Court Remand” (“Final

Remand Results”), ECF No. 118, filed by the U.S. Department of Commerce (“Commerce”)

concerning SeAH Steel Corp. v. United States, Consol. Court. No. 19-00086, Slip Op. 21-43 (Ct.

Int’l Trade Apr. 14, 2021).

       As non-individually investigated respondents in the underlying administrative proceeding

that is the subject of this litigation, the rates assigned to AJU Besteel and ILJIN are determined

by the final weighted-average dumping margins calculated for the two mandatory respondents,

SeAH Steel Corporation (“SeAH”) and NEXTEEL Co., Ltd. (“NEXTEEL”). This means that

any calculation changes made to SeAH’s and/or NEXTEEL’s antidumping duty calculations

directly impact the review-specific average rate assigned to AJU Besteel and ILJIN.

       As such, in order to avoid the duplication of arguments, AJU Besteel and ILJIN concur

with the separate comments filed today by SeAH and NEXTEEL concerning the issues particular

to those companies arising from the Final Remand Results. See ECF Nos. 119 and 121.

Furthermore, AJU Besteel and ILJIN agree that Commerce’s decision to recalculate the

weighted-average dumping margins in the Final Remand Results without the application of any

“particular market situation” (“PMS”) adjustment complies with the Court’s remand order in Slip

Op. 21-43, although AJU Besteel and ILJIN continue to disagree with aspects of Commerce’s

analysis of the record evidence regarding the PMS issue.




                                                 1
       Accordingly, AJU Besteel and ILJIN respectfully submit that this Court should affirm

Commerce’s determination not to make any PMS adjustment. To the extent that any further

revisions are made to SeAH’s or NEXTEEL’s antidumping duty rates based on their comments

submitted today, such revisions likewise should be incorporated into a revised review-specific

average rate calculated for and assigned to non-individually examined respondents, including

AJU Besteel and ILJIN.


                                            Respectfully submitted,

                                            /s/ Jarrod M. Goldfeder
                                            Jarrod M. Goldfeder

                                            TRADE PACIFIC PLLC
                                            700 Pennsylvania Avenue, SE
                                            Suite 500
                                            Washington, D.C. 20003
                                            (202) 223-3760

                                            Counsel to AJU Besteel Co., Ltd.
Dated: August 13, 2021                      and ILJIN Steel Corporation




                                                2
                   UNITED STATES COURT OF INTERNATIONAL TRADE

SEAH STEEL CORPORATION,

      Plaintiff,

HUSTEEL CO., LTD., NEXTEEL CO.,
LTD., AJU BESTEEL CO., LTD., and
ILJIN STEEL CORPORATION,

      Consolidated Plaintiffs,

and

HYUNDAI STEEL COMPANY, and
ILJIN STEEL CORPORATION,
                                                  Before: Honorable Jennifer Choe-Groves,
      Plaintiff-Intervenors,                              Judge

v.                                                Consol. Court No. 19-00086

UNITED STATES,

      Defendant,

and

UNITED STATES STEEL
CORPORATION, MAVERICK TUBE
CORPORATION, TENARIS BAY CITY,
INC., TMK IPSCO, VALLOUREC STAR,
L.P., and WELDED TUBE USA INC.

      Defendant-Intervenors.


                               CERTIFICATE OF COMPLIANCE

       The undersigned counsel at Trade Pacific PLLC hereby certifies that the attached

Remand Comments of Consolidated Plaintiff AJU Besteel Co. Ltd. and Consolidated

Plaintiff/Plaintiff-Intervenor ILJIN Steel Corporation, dated August 13, 2021, comply with the

word-count limitation described in the Standard Chambers Procedures of the U.S. Court of
International Trade. The Remand Comments contain 328 words, excluding counsel’s signature

block, according to the word-count function of the word-processing software used to prepare

these comments.


                                            Respectfully submitted,

                                            /s/ Jarrod M. Goldfeder
                                            Jarrod M. Goldfeder
                                            TRADE PACIFIC PLLC
                                            700 Pennsylvania Avenue, SE
                                            Suite 500
                                            Washington, D.C. 20003
                                            (202) 223-3760

                                            Counsel to AJU Besteel Co., Ltd.
Dated: August 13, 2021                      and ILJIN Steel Corporation
